DETAILED ACTION
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-9 and 18-20 are withdrawn; claims 10-17 and 21-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive. The Applicant argues (page 3, “Pre-Brief Conference Request”) “the ability of Tran to detect/recognize/classify a cardiac condition is distinct from applying a scoring algorithm to determine the likelihood of a cardiac condition as claimed and described in the present application… while the EKG analyzer of Tran can detect a cardiac event or condition (e.g., in progress or currently existing), Tran does not teach that the EKG analyzer can predict the likelihood of, or score, (e.g., low/medium/high risk) a future occurrence of a cardiac condition.”
The Examiner respectfully disagrees with this assessment of Tran. As will be further discussed in the rejection under 35 USC 112(a), or 35 USC 112, first paragraph, the metes and bounds of the “scoring algorithm” are not specifically disclosed. The Applicant has not adequately argued the system of Tran (previously cited col. 85, lines 11-21, “the detection and classification of ventricular complexes from the ECG data is future occurrence of a cardiac condition”, this is not required by the claims, only a determined “likelihood” of a cardiac condition.
Applicant’s arguments, see “Pre-Brief Conference Request”, filed 30 August 2021, with respect to the rejection(s) of claim(s) 22-23 under Tran have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tran.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 10-17 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 requires “processing the ECG data with a scoring algorithm, the scoring algorithm determining the likelihood of a cardiac function”. For support, the Applicant points to par. 0079 of the originally filed application, and as far as the Examiner can determine, this is the only part of the Disclosure that discusses this algorithm. This portion states:
The system 10, via any or any combination of ECG device 12, the user device 14, and the server 20 can identify possible issues through a scoring algorithm or a risk score, such as, a low/medium/high risk or likelihood of having a cardiac condition, or other conditions.  Additionally, critical values measured by the system 10 can be marked as low/medium/high risk.  This can allow a user to determine whether to seek urgent medical attention.  The scoring algorithms/risk scores can include a score involving platelet glycoprotein IIb/IIIa in unstable angina receptor suppression using Intergrilin (eptifibatide) therapy, a thrombolysis in myocardial infarction score, a global registry of acute coronary events score, a fast revascularization in instability in coronary disease score, a score related to heart history, ECG, age, risk factors and troponin, or any other suitable algorithm or risk score.

As far as the Examiner can determine, there is no support for the algorithm presented here, or throughout the Disclosure. The examples cited above appear to pertain to some sort of factor or index for comparison, but the method of determining this is excluded entirely. According to MPEP §§ 2161.01:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For 

The lack of specificity carries over to the claims. The claims do not present details as to the steps of the “scoring algorithm”, and the Examiner is therefore unable to differentiate this claim limitation from the prior art.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-17 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the “scoring algorithm”. As explained above, the claims do not present the specific steps required by this algorithm, and the Specification does not remedy this by describing the metes and bounds of this algorithm.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 15-17 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (U.S. 7,733,224). Tran discloses (Figure 1) receiving, via an ECG device, ECG signals (col. 84, line 19-col. 85, line 34) from a lead system; recording the ECG signals onto a memory of the ECG device; transforming the ECG signals into ECG data; transmitting the ECG data, via a transceiver of the ECG device, to at least one of a user device or a cloud-based storage system; and processing the ECG data with a scoring algorithm, the scoring algorithm determining the likelihood of a cardiac condition.
Regarding claim 11, Tran discloses (col. 92, lines 21-67) the transceiver is one of a cellular transceiver, a Bluetooth transceiver or a WiFi transceiver.
Regarding claim 15, Tran discloses (col. 92, lines 21-67) the ECG device receives the ECG signals from the lead system via a wireless connection.
Regarding claim 16, Tran discloses (col. 86, lines 1-38) the lead system comprises a chest patch, a first wrist bracelet, a second wrist bracelet, a first ankle bracelet, and a second ankle bracelet.
Regarding claim 17, Tran discloses (col. 84, line 19-col. 85, line 34) wherein [sic] step of transmitting the ECG data is in response to a request from the user device.
Regarding claim 24, Tran discloses (col. 51, line 44-col. 52, line 36) the ECG device comprises a wearable chest piece housing a respirometer.
Regarding claim 25, Tran discloses (col. 96, line 43-col. 97, line 58) determining the likelihood of a non- cardiac medical condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. 7,733,224) in view of Brodnick et al (U.S. 6,282,440). Regarding claims 12-.
Tran and Brodnick both disclose multi-channel collection of external ECG data. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tran’s remote ECG storage system with Brodnick’s standard 10 lead, 12 channel ECG collection, in order to acquire 9-12 “views” of the electrical activity in the patient’s heart (col. 1, lines 9-31 of Brodnick) for more accurate patient diagnosis.
Regarding claim 21, Brodnick discloses (col. 5, lines 18-27) the lead system comprises one or more leads having an electrode for capturing the ECG signals at a first end thereof and an electrical connection to and ECG lead port of the ECG device at a second end thereof.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (U.S. 7,733,224). Tran discloses (col. 67, line 1-34) the ECG device comprises a wearable chest piece and (col. 67, line 35- col. 68, line 27) an oxygen sensor and temperature sensor. Though these are alternative embodiments, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the wearable chest piece as taught by Tran, with the oxygen and temperature sensors of the alternative embodiments, because the applicant has not disclosed the use of the oxygen or temperature provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the sensors (accelerometers, etc.) as taught by Tran’s chest piece, because Tran’s system is able to determine a likelihood of a cardiac event, as in the claimed invention. Therefore, it would have been an obvious matter of design choice to modify Tran’s chest piece to obtain the invention as specified in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792